El Juez Asoolado Señor Wole,
emitió la opinión del tribunal. El Pueblo de Puerto Pico, a instancias de José Manuel Santiago, entabló nn procedimiento de quo warranto ante la Corte de Distrito de Guayama para destituir a Fortunato Blanco Mateo del cargo de Auditor Municipal de Santa Isabel. Anteriormente, en la Asamblea Municipal de Santa Isabel se habían presentado unos cargos contra dicho Sr. Blanco,'y después del juicio correspondiente, se le destituyó. Enton-ces él entabló nn recurso de certiorari en la Corte de Distrito de Guayama, la cual resolvió en contra de sus pretensiones,' habiendo sido confirmada por esta corte dicha decisión en apelación. Una asamblea posterior se reunió el día 15 de abril de 1926 y nombró o repuso, o trató de nombrar o reponer al Sr. Blanco en sn puesto.
*872Después de celebrar la vista del procedimiento de quo-warranto, la Corte de Distrito de Guayama dictó sentencia destituyendo al querellado de su empleo. De los varios seña-lamientos de error, discutiremos primeramente el tercero, ya que éste envuelve los méritos del caso.
 El apelante sostiene, en efecto, que lo que una asamblea bace puede ser cambiado o deshecho por otra. Dentro de ciertas limitaciones que es innecesario especificar, las actuaciones legislativas de una asamblea municipal pueden ser revocadas, enmendadas o derogadas por una asamblea posterior. Sin embargo, el poder para destituir a personas de sus puestos, según nos parece, envuelve una función judicial o quasi judicial. Estemos enteramente correctos o no al hacer esta clasificación, el poder para destituir es extraordinario. Tal poder no es universal ni en las legislaturas ni en las asambleas municipales. Fue conferido a las asambleas municipales por la Legislatura, la que les concedió ciertos poderes y definió el efecto de los mismos. La asamblea en este caso destituyó a una persona de su empleo, y no se le dió autoridad para restituirla. El requisito para desempeñar cargos municipales fijado por la Legislatura impedía que esto se hiciera. La situación es parecida a la de una persona convicta de un delito. La facultad que se trata de ejercer es similar al poder de perdonar. Tal vez tal poder en un caso como éste resida en el Gobernador o quizás en la Legislatura, véase la nota en 34 L.IÍ.A. 251, pero a la asamblea municipal no se le concedió tal facultad, y sus poderes legislativos en general no abarcan este caso.
Convenimos con la corte inferior en que los cargos en este caso implicaban conducta inmoral, y de acuerdo con la iey, tal como fue interpretada en el caso de El Pueblo v. López, 29 D.P.R. 810, el querellado de conformidad con la sección 49 de la Ley Municipal quedó inhabilitado para desempeñar el cargo de auditor municipal.
*873 Bajo el segundo señalamiento de error, el quere-llado sostiene que el procedimiento de certiorari entablado por él no determinó su derecho a desempeñar el cargo de auditor. Convenimos con el apelante en que un recurso de certiorari con mucha frecuencia no determina los derechos esenciales, y que generalmente se limita a anular los pasos dados anteriormente. Sin embargo, fué la actuación de la asamblea anterior la que destituyó al apelante, y esa actuación permaneció en todo su vigor y no fué afectada en absoluto por el certiorari. El razonamiento de la corte al resolver el certiorari tal vez dió peso adicional a la actuación de la asam-blea.
El primer señalamiento de error se reñere al derecho de José Manuel Santiago para iniciar este procedimiento. Santiago alegó que él era un ciudadano y un contribuyente. Esto demuestra suficiente capacidad para entablar esta clase de acciones, de acuerdo con el caso de El Pueblo v. Betancourt, 28 D.P.R. 854, y los casos allí citados.
Sin embargo, el apelante dice que, para los fines de un quo warranto, Santiago no es un contribuyente; que el querellante sólo paga una patente municipal. Que una pa-tente municipal es una contribución se desprende suficiente-mente de la ley municipal y de las decisiones en los casos de Sucesores de C. y J. Fantauzzi v. Asamblea Municipal de Arroyo, 30 D. P. R. 423; el mismo caso en apelación, 295 Fed. 803; Cami v. Central Victoria, 268 U. S. 469. El peti-cionario era un contribuyente.
No es necesario que resolvamos específicamente la cuestión, pero tenemos algunas dudas de si el mero hecho de ser ciudadano no sería suficiente calificación, cuando se trata de impedir que una persona que ha sido destituida a virtud de cargos ocupe un puesto público.

La sentencia apelada debe ser confirmada.